    Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 1 of 29




                      UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA

 Andrew Dankanich and
 Nicholas Marrandino, Plaintiff(s);
                                        vs.           No. 19-CV-735 (MSG)
 Marcel Pratt and
 City of Philadelphia, Defendant(s).



                             [PROPOSED] ORDER


   AND NOW, this                  day of                   , 2019, upon consideration of
the Defendants’ renewed Motion to Dismiss and Motion to Strike (Doc. No. 11), and Plain-
tiffs’ responses thereto, this Court hereby PARTIALLY GRANTS and PARTIALLY
DENYS the motion, and ORDERS the following:

   1.   Defendants’ Motion to Strike is DENIED.

   2.   Defendants’ Motion to Dismiss Counts # 6 and # 7 with prejudice
        are GRANTED.

   3.   Defendants’ Motion to Dismiss all other Counts are DENIED.


                                                BY THE COURT:




                                                Hon. Mitchell S. Goldberg
                                                United States District Judge
     Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 2 of 29




                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA

 Andrew Dankanich and
 Nicholas Marrandino, Plaintiff(s);
                                          vs.             No. 19-CV-735 (MSG)
 Marcel Pratt and
 City of Philadelphia, Defendant(s).



             BRIEF IN OPPOSITION TO DEFENDANT’S
           MOTION TO DISMISS AND MOTION TO STRIKE


   Plaintiffs’ present this Brief in Opposition to Defendant’s combined Motion to Dismiss

and Motion to Strike, requesting this Court deny Defendant’s Motion to Strike and deny

Defendant’s Motion to Dimiss except with regard to Counts # 6–7



                                   BACKGROUND

   Plaintiffs have provided a well-founded pleading in their Amended Complaint, making a

number of damning allegations against the Defendants. To briefly summarize: Plaintiffs had

proposed a lawsuit under the Philadelphia False Claims Ordinance (“FCO”) for fraud com-

mitted upon the City of Philadelphia by Conduent State and Local Service (“Conduent”)

and the Philadelphia Parking Authority (“PPA”) of at least $9 million dollars. Plaintiffs

presented their complaint to the City where, without adequate investigation, the Defendants

summarily dismissed Plaintiffs’ lawsuit in a six-minute phone call without explanation.

   Refusing to accept the Defendants’ wrongful denial of their claim, Plaintiffs’ struggled

to even find out why Defendants refused their claims. Throughout the process, Defendants,

through their designated representative, Diana Cortes, have worked to be as opaque as

possible to the Plaintiffs, including claiming that legal authority existed for Defendant’s

denial, while refusing—at any point—to provide it to Plaintiffs. However, Plaintiffs doggedly

pursued their claim, eventually forcing the Defendants to commit to at least providing the
     Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 3 of 29




reasons for their denial. Plaintiffs were easily able to refute these reasons, only to have

Defendants continue to reject the claim. Over six months, Defendants moved from pretext

to pretext for their denial, determined to reject this claim—without any consideration for

its merit or the millions of dollars that this City would recover.

   Plaintiffs’ back-and-forth finally culminated with a meeting with the City Solicitor’s

office, where they brought in their resident ‘expert,’ who ultimately agreed with Plaintiffs’

claims, much to the chagrin of Ms. Cortes and also promptly ended the meeting. Then, Ms.

Cortes writes her final denial in an emailed letter, using as justification a ‘lack of damages’

to the City. This was despite the $9 million dollars that was defrauded from the City which

Ms. Cortes’ (allegedly thorough) ‘investigation’ failed to uncover, as well as the fact that

damages are not a required element of the FCO.

   In their Amended Complaint, Plaintiffs allege that the reason for the Defendants denial

of their claims was because their proposed complaint implicated Vincent Fenerty, former

executive director of the PPA, in fraud. Mr. Fenerty is a powerful and politically connected

individual with extensive and untoward relationships with numerous individuals in Philadel-

phia politics—including the Mayor of Philadelphia, James Kenney. Additionally, Plaintiffs

proposed complaint also implicated a number of other ‘power players’ in Philadelphia, in-

cluding close personal allies of the Mayor: two powerful union leaders, John “Johnny Doc”

Doughtery and Joseph Ashdale, as well as Clarena Tolsen, who was appointed as interim

Executive Director of the PPA (from her senior position in City Hall) upon Mayor Kenney’s

recommendation.

   Knowing of these relationships, Defendants decided the politically expedient solution

was to cover-up this fraud rather than pursue it. This was decided by the City Solicitor’s

office to avoid damaging their boss, the Mayor of Philadelphia, as well as the Mayor’s

political allies. As a result, the Defendants’ rejection was not based in fact or law, but was

rather a pretext to cover-up corruption within the City government.

   Finally, when Plaintiffs contacted the Defendants regarding this federal lawsuit, Defen-



                                              2
        Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 4 of 29




dants demanded that Plaintiffs file this case under seal—literally minutes before Plaintiffs’

Counsel went to the Courthouse—informing them that to do otherwise was to “proceed at

your own risk.” Defendants further claimed that confidentiality under the FCO “obviously”

extended to “the discussions you had with the City Solicitor’s office” as well as “the in-

formation you plan to include in the proposed Complaint.” In short, Defendants claim

that Plaintiffs could not discuss anything to do with their Complaint due to the FCO’s

confidentiality provision without limitation—as if the First Amendment did not exist at all.

      Defendants spend the majority of their motion trying to discredit these factual allega-

tions, including making an affirmative pleading in the form of seven-plus pages of extensive

‘introduction’ and ‘background’ information. Defendants begin their motion with a spuri-

ous attempt to strike Plaintiffs’ most damaging allegations, splitting their attention between

the ‘scandalous’ nature of the pleadings and backhanded attempts at calling Plaintiffs (and

their Counsel) liars. However, these pleadings are truthful, carefully investigated, and ac-

curate, as evidenced by the fact that both Plaintiffs’ and their Counsel properly signed and

verified the Amended Complaint under penalty of perjury and in strict compliance with

Fed. R. Civ. P. 11 (b).

      Defendants focus on discrediting the Plaintiffs’ factual allegations is also poorly-considered.

First, there is the inherent “me thinks the lady protest too much” problem of Defendants’

claims: they can not—with a straight face—attempt to argue that corruption isn’t a ma-

jor problem with our City government, or that the senior members of our government are

simply unaware.1 Second, Defendants arguments fail to take into account the standard

for review: all facts and reasonable inferences must be viewed in the light most favorable

1
    In the last few years, Philadelphia lost a District Attorney and U.S. Congressman to federal
    prison. Another U.S. Congressman ‘retired’ due to a bribery scandal, but did not leave his posi-
    tion as Chair of the Philadelphia Democratic Party. There is an active indictment against a sit-
    ting Councilman—who is likely to win reelection—that also implicates or names many of the same
    people that Plaintiffs complain the Defendants are trying to protect.         See generally Anna Orso
    & Mark Dent, Why at least 39 Philly politicians got investigated over the last 15 years, Billy
    Penn (Aug. 25 2015, updated Jun. 29, 2017), available at https://billypenn.com/2015/08/25/
    why-at-least-39-philly-politicians-got-investigated-over-the-last-15-years/; Aaron Kase, Is
    Philadelphia the Most Corrupt City in America?, Vice (Mar. 28 2017) available at https://www.vice.com/
    en_us/article/jp3vak/is-philadelphia-the-most-corrupt-city-in-america



                                                     3
             Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 5 of 29




     to the nonmovant. In attempting to twist the facts to make them more palatable to this

     Court, Defendants draw attention to their wrongful conduct, as the Court must disregard

     the ‘positive spin’ that is being put on them. Third, Defendants argument manages to

     detail exactly how specific Plaintiffs’ pleading is, and the number of allegations supported

     by facts contained in the complaint. Defendants attempts to factually persuade this Court

     demonstrates that Plaintiffs’ Amended Complaint contains more than enough information

     to survive a Motion to Dismiss.

           Instead, Defendants would have better spend their time addressing their legal arguments

     for dismissal, which—aside from three cogent arguments—are entirely undeveloped.2 Those

     three arguments are: (1) Plaintiffs have not shown a protected property interest. (2) the

     FCO would survive rational basis review. (3) Local Agency Law provides additional proce-

     dural protections that would destroy Plaintiffs’ procedural claims. Plaintiffs have organized

     this brief logically starting with the standard of review and discussion of the motion to strike

     before moving on to address each of these arguments in turn. Finally, Plaintiffs attempt to

     address the balance of Defendants’ other arguments, where they could be understood.



                                                  ARGUMENT

                                                 Standard of Review

1.   Plaintiffs plead facts in their complaint sufficient to show constitutional violations

     of their rights sufficient to survive a Motion to Dismiss.

           A complaint will survive a motion to dismiss when, construed “in the light most favorable

     to the plaintiff”, Santomenno ex rel. John Hancock Tr. v. John Hancock Life Ins. Co., 768

     F.3d 284, 290 (3d Cir. 2014) (internal quotation marks and citation omitted), “contain[s]

     sufficient factual matter, accepted as true, to state a claim that is plausible on its face[.]”

     Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2006) (quoting Ashcroft v. Iqbal, 556 U.S. 662,

     2
         Many of Defendants’ arguments were ill-considered and/or had no legal basis. However, Plaintiff’s Counsel
         tried to address any of Defendants arguments they could understand to allow this Court to disregard them.




                                                            4
            Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 6 of 29




       678 (2009)). However, Courts “disregard rote recitals of the elements of a cause of action,

       legal conclusions, and mere conclusory statements”, James v. City of Wilkes-Barre, 700

       F.3d 675, 679 (3d Cir. 2012), but “can provide the complaint’s framework [but] must be

       supported by factual allegations.” Iqbal, 556 U.S. at 664. A claim has “has facial plausibility

       when the pleaded factual content allows the court to draw the reasonable inference that the

       defendant is liable for the misconduct alleged.” Thompson v. Real Estate Mortg. Network,

       748 F.3d 142, 147 (3d Cir. 2014).


1.1.   Plaintiffs’ pleading includes necessary facts related to the Defendants’ arbi-

       trary nature of the Defendants’ investigation. Defendants complain that “much of

       [the Complaint] is simply their counsel’s subjective impressions of discussions [with Defen-

       dants]” which are not “facts” nor are “entitled to any assumption of the truth” for purposes

       of dismissal. Defendant’s Brief (Doc. No. 11) at 7 fn. 4 (quoting Wells Fargo Bank, N.A.

       v. CCC Atlantic, LLC, 2013 WL 637657, *3 fn. 2 (D.N.J. Oct 17, 2013)). This is is trebly

       incorrect: (1) This Court can see that the pleadings offered by Plaintiffs are almost entirely

       objective and fact-based, with minimal subjective commentary. (2) Plaintiffs were repre-

       sented by Counsel, and all interactions with Defendants were through counsel. It would be

       impossible to plead necessary facts otherwise. (3) Defendants’ authority does not support

       their argument.

          In a footnote to Wells Fargo, the Court did not accept the “characterization” of a

       “20% increase” in tax assessments as “massive”. Wells Fargo Bank, N.A. v. CCC Atlantic,

       LLC, 2013 WL 637657, *3 fn. 2 (D.N.J. Oct 17, 2013). The balance of that case relies

       on a traditional Twombly/Iqbal analysis of ignoring “legal conclusions cast in the form

       of factual allegations, unwarranted inferences, or unsupported conclusions.” Id. *5–6 (em-

       phasis added). Similarly in Choates—as this Court is well aware—the Plaintiff there was

       attempting to survive summary judgment because of his “personal feelings and subjective

       assumptions and beliefs” where “[he] was humiliated by the process and singled out for

       such treatment because of his race.” Choates v. Aker Phila. Shipyard, 2018 WL 637657,



                                                     5
            Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 7 of 29




       9 (E.D. Pa. Jan. 31, 2018). Neither case is analogous to Plaintiffs’ pleadings, which are

       almost entirely in a chronological recitation of the events as they occurred, rather than in

       any ‘legal conclusions’ or ‘personal feelings or subjective assumptions.’


1.2.   Plaintiffs pled the essential factual background to support their pleadings made

       upon information and belief, and that information is within the control of the

       Defendants. Defendants complain that Plaintiffs’ pleadings contains a number of alle-

       gations made ‘upon information and belief’, and suggesting that this type of pleading is

       improper or “could not be supported by a reasonable investigation”. Def. Brf. at 8–11,

       14–15. However, this is incorrect, both as a matter of law and on the pleadings.

          Even under the heightened pleading requirements of Fed. R. Civ. P. 9 (b)—which does

       not apply here—pleading upon information and belief is permissible, where the allegations

       are neither “boilerplate nor conclusory” but accompanied with “factual allegations that

       make their theoretically viable claim plausible.” In re Rockefeller Ctr. Props., Inc. Sec.

       Litig., 311 F.3d 198, 216 (3d Cir. 2002), partially abrogated on other grounds by, Phillips

       v. Cnty. of Allegheny, 515 F.3d 224 (3d Cir.2008). This “essential factual background [is

       what] would accompany ‘the first paragraph of any newspaper story’ that is, the ‘who,

       what, when, where and how’ of the events at issue.” Id. at 217 (quoting In re Burlington

       Coat Factory Sec. Litig., 114 F.3d 1410, 1422 (3d Cir. 1997)). Finally, where “requisite

       factual information is peculiarly within the defendant’s knowledge or control, the rigid

       requirements of Rule 9(b) may be relaxed.” Rockefeller Properties, 311 F.3d at 216.

          Plaintiffs have plainly sketched out information more than the ‘first paragraph’ of the

       story, including the nature of relationships between the Defendants and the targets of Plain-

       tiffs’ claims, how the individuals benefited from these relationships, and how they worked to

       conceal or obscure knowledge of the fraud from the public, and included specific allegations

       of criminal activity tying the Defendants’ chief executive to the individual coordinating fraud

       against the City. This information was the result of the Plaintiffs’ knowledge—including

       facts told to them and believed to be true—and supported by reasonable investigation.



                                                     6
            Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 8 of 29




1.3.   Plaintiffs’ allegations are truthful, well-founded and properly pled. Defendant

       generally complains that Plaintiffs’ pleadings are essentially untruthful. However, not only

       does the standard of review require all facts and allegations be viewed in the light most

       favorable to the Plaintiffs’, but these allegations—notwithstanding Defense Counsel’s stre-

       nous protestations otherwise—are truthful and made based upon diligent investigation, were

       written in strict compliance with the Fed. R. Civ. P. 11 (b), and were verified by Plaintiffs

       and their Counsel under penalty of perjury.



                                       Defendants’ Motion to Strike

2.     Defendants’ request to strike portions of Plaintiffs’ Amended Complaint lacks

       legal justification as the pled facts are necessary to support the Plaintiffs’

       allegations that Defendants covered-up corruption and self-dealing by City

       officials sufficient to meet the ‘shocks the conscience’ standard.

2.1.   Plaintiff claims require a showing of conscience-shocking behavior. Substative

       Due Process violations can be shown by governmental actions that are outrageous or “shock

       the conscience.” Defendants—while correctly identifying this standard in their brief—attempt

       to argue that any allegations supporting this standard are improper, using a veritable

       cornocopia of synonyms. Def. Brf. at 1, 8–11, 14–15. The lack of these allegedly conscience-

       shocking facts was part of Defendants’ original justification in their first Motion to Dismiss.

       Defendant’s Original Brief (Doc. No. 8) at 14. Yet now, Defendants claim Plaintiffs are not

       permitted to plead these facts as they are somehow ‘irrelevant’ or ’scandalous’. However,

       Defendants were correct in their original brief: these facts are not improper, but are instead

       necessary to clearly demonstrate the motive behind the City’s violation of Plaintiffs’ due

       process rights.




                                                     7
            Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 9 of 29




2.2.   Allegations of conscience-shocking behavior such as covering-up corruption and

       self-dealing are naturally scandalous. Defendants claim these facts are pled only by

       a “desire to embarrass, insult, and stain the reputation of the City Solicitor, his Office

       and other City officials.” Def. Brf. at 8. While Defendants should be embarrassed by these

       facts, Plaintiffs have no illusions as to the shameless nature of Philadelphia politics; these

       facts are necessarily pled to provide this Court with the appropriate context to evaluate the

       City Solicitor’s actions. They do not make allegations of the well-known general corruption

       within this City—though perhaps should have—but instead specific relationships backed

       by facts that provide motivation for improper acts constituting an abuse of power by City

       Officials to cover-up corruption and fraud that would shock the conscience of any reasonable

       person. Finally, it is unclear how any Plaintiff might meet that necessary standard if all

       allegations that are scandalous or insulting to a government official should be struck from

       a complaint, which seems to be the Defendants’ default position.


2.3.   Allegations made ‘upon information and belief ’ are appropriate means to plead

       information that is known to Plaintiffs but not within their personal knowledge.

       As this information is properly pled and necessary for the Plaintiffs’ claims, striking these

       pleadings would be improper. See supra discussion at # 1.1.


2.4.   Defendants’ legal authority does not support their desire to strike Plaintiffs’

       necessary conscience-shocking allegations from their Complaint. While Defen-

       dants spend several pages detailing why Plaintiffs’ allegations are claimed to be factually

       incorrect, to support their Motion to Strike they rely on two quotations from cases—both

       offered without context. Defendant’s Brief (Doc. No. 11) at 9. While the Defendants did

       correctly quote the language from Gray and Collura, neither case supports Defendants’

       proposition but instead would hold the opposite: a motion to strike would be im-

       proper under Fed. R. Civ. P. 12 (f) as “Motions to Strike are generally disfavored . . . as an

       attempt to summarily dismiss some question, of either law or fact, which the court ought




                                                     8
              Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 10 of 29




       to hear and determine.” Corr. Med. Care, Inc. v. Gray, 2008 WL 248977, 18 (E.D. Pa. Jan.

       30, 2008) (quoting Great West Life Assur. Co. v. Levithan, 834 F.Supp. 858, 865 (E.D. Pa.

       1993))(striking two paragraphs irrelevant to any claim). See also Collura v. City of Phila.,

       2012 WL 6645532, 3 (E.D. Pa. Dec. 21, 2012) (striking “outrageous and wholly inappropri-

       ate” “abusive language” that the Court would have “sua sponte considered sanctionable” if

       not from a pro se litigant). While it is understandable that Defendants may wish to strike

       the entirety of Plaintiffs’ most damaging allegations, their motion is without support.



                                                  Due Process Claims

3.     Plaintiffs, as qui tam relators, have a partial assignment of the government’s

       damages claim, creating a property interest that both ensures the government

       aggressively pursues fraud and entitles them to certain procedural guarantees.

             Defendants’ focus their argument on the speculative nature of the success of any lawsuit,

       and further on the City Solicitor’s discretion to authorize the lawsuit, and claim that because

       the outcome of Plaintiffs’ proposed complaint is uncertain, no property interest could attach.

       This focus and argument are inapt. While Plaintiffs are confident that their allegations of

       fraud will be vindicated and the City will be able to recover significant monies, they do not

       argue that their right exists as a share of the proceeds, instead that the property interest is

       created by it. The qui tam relationship creates the relator’s rights/property interest, and

       the proceed-sharing by the City creates the qui tam relationship.


3.1.   The FCO uses nondiscretionary language “shall be entitled” which creates a

       partial assignment of the City’s damage claim to the Relators. FCO §19–3603

       (8). The qui tam relationship between relator and government is created by this statutory

       language, which also manifests a partial assignment of the government’s damages claim to

       the relator.3 See generally Vt. Agency of Natural Res. v. U.S. ex rel. Stevens, 529 U.S. 765,

       3
           While the Stevens analysis relys on interpretation of the FCA, not FCO, the latter is ”based pretty much
           on the federal regulations” Transcript of 12/16/2009 Hearing for Cmte. on Law and Govt., Phila. City



                                                             9
       Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 11 of 29




772–774 (2000), abrogated on other grounds by Cook County v. U.S. ex rel. Chandler,

538 U.S. 765 (2000). While the right to an actual share of proceeds (or said another

way ‘portion of the monetary judgment’) does not materialize under the conclusion of the

suit, the relator must have some interest in the claim: otherwise, a relator would never

have Article III standing in federal courts. Stevens, 529 U.S. at 771–772. Justice Scalia

thoughtfully considered this issue in Stevens, finding that “[t]he FCA can reasonably be

regarded as effecting a partial assignment of the Government’s damages claim” sufficient to

provide standing for the relator. Id. at 773.

      The assignment of this damages claims is entirely non-discretionary under the

FCO—being that the relator is “entitled” to a share of proceeds both through a civil action

or an “alternative action”—the partial-assignment of the damages claim is “based upon

the proposed complaint.” See FCO §19–3603 (8), (5). Therefore, the submission of the

complaint by a relator creates the property interest in the partial assignment of damages.4

Further, the language of the FCO explicitly provides this partial assignment “[r]egardless

of whether the City Solicitor has commenced a civil action or another party has been des-

ignated to do so” and the relator is “entitled to the same percentage share of any cash

proceeds recovered by the City to which that person would have been entitled if the alter-

native action were a civil action.” See FCO §19–3603 (5). While the recovery—if any—may

be unknown, the same can be said of any possible cause of action. However, that does not

diminish the property interest of the partial assignment, and the relator and government

are expected to work together in good faith to vindicate the government’s right.




    Council (Statement of Chairman William Greenlee, sponsor) at 3:9–11.
4
    Rather than a ‘speculative’ right, this property interest is well-grounded in the common law. The Supreme
    Court has long-held that “cause of action is a species of property.” Logan v. Zimmerman Brush Company,
    455 U.S. 422, 429 (1982) (citing Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306 (1950)).



                                                      10
               Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 12 of 29




3.2.   Plaintiffs’ assignment in the government’s claim as qui tam relators, entitles

       “certain procedural guarantees.” See Stoner v. Santa Clara Cnty. Office of Educ., 502

       F.3d 1116, 1126–1127 (9th Cir. 2007). Defendants claim that Plaintiffs can have no interest

       in the government’s claim: “the underlying claim [under the FCA] always belongs to the

       government” Id. at 1126.5 However, taken within context, Stoner holds the opposite: While

       the claim belongs to the government, the FCA motivates “a private individual[to] bring

       suit in federal court on behalf of the [government]” by effecting a partial assignment

       of the government’s damages claim to the relator.” Stoner, 502 F.3d at 1127 (citing

       Stevens, 529 U.S. at 772)(emphasis added).6 This partial assignment forms the basis for

       Plaintiffs’ protected property interest: “The relator’s interest in the lawsuit is limited to

       certain procedural guarantees, in addition to the ‘bounty’ the relator will receive for

       successfully assisting the government in vindicating the government’s substantive rights.”

       Id. at 1127 (emphasis added).

              Historically, the qui tam relator—then termed an ‘informer’—had the right to file suit

       on the government’s behalf for a variety of frauds against the government, and did so

       without the involvement of the government. See ‘Fundamental Right’ discussion infra at

       # 4. However, this historical right has given way to the modern implementation, allowing a

       government to intervene, reducing the ‘bounty’ and increasing the government’s percentage

       of recovery. However, this did not—and could not—eliminate the qui tam relator’s property

       interest in the partial assignment. As a result, the Courts have found this interest entitles

       them to these ‘procedural guarantees’ so that their right is not wrongfully deprived by a

       lazy or corrupt government. The relator clearly has a “legitimate claim of entitlement” to

       5
           Inexplicably, Defendants cite to Mateski, a non-precedential opinion, to quote language relating to the
           precedent set in Stoner. U.S. ex rel. Mateski v. Mateski, 634 F.Appx 192, 195 (9th Cir. 2015). Mateski
           is easily distinguishable from the instant case: The Realtor in Mateski failed to assert due process claims
           until on appeal at the 9th Circuit, and was provided exhaustive opportunity for due process at the district
           court, including the opportunity to oppose the government’s Motion to Dismiss and additionally present a
           Motion for Reconsideration on the same issue. Id.
       6
           The Stoner Court analyzed an attorney-relator’s rights to proceed pro se under 28 U.S.C. §1654 to determine
           if the relator was a “party” entitled to self-representation, and found that because a relator represents the
           government in its claim, he must retain counsel or seek pro hac vice admission. Stoner, 502 F.3d 1116.



                                                               11
           Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 13 of 29




       a his partial assignment of the government’s damages claim, so there must be some process

       to protect them from an unfair or irrational deprivation of that property interest, which

       congruent their historical rights, are the procedural guarantees found by the Stoner court.


3.3.   The relator is granted these procedural guarantees because the government

       may be unwilling to guard against or aggressively punish fraud. The history of

       the False Claims Act demonstrates the governments inability or unwillingness “for whatever

       reason [to] guard against or aggressively punish fraud.” 131 Cong. Rec. S10,853 (Aug. 1

       1985)(Remarks by Mr. Grassley) available at https://www.justice.gov/jmd/ls/legislative_

       histories/pl99-562/cr-s10853-54-1985.pdf.   However, whistleblowers—as qui tam relators—

       have proven much more successful at recovering money fraudulently withheld from the

       government. See generally U.S. Dep’t of Justice, Fraud Statistics Overview (Dec. 21,

       2018)(showing majority of government recovery due to whistleblowers), available at http://

       www.justice.gov/civil/page/file/1080696/download.   This was explicitly recognized in the 1986

       Amendments to the False Claims Act, as Congress balanced the needs to the government to

       protect its interests balanced against the government’s need for a relator to “keep pressure

       on the Government to pursue the case in a diligent fashion.” 131 Cong. Rec. H9388 (Oct.

       7 1986)(Remarks by Mr. Berman introducing Legislative History) available at https://

       www.justice.gov/jmd/ls/legislative_histories/pl99-562/cr-h9382-89-1986.pdf.   This has proven

       true.

          Defendants claim that no meritorious lawsuit would be discretionarily declined by the

       City Solicitor, Def. Brf. at 13, yet the City’s false claims ordinance has sat dormant for

       nearly a decade. Plaintiffs’ Amended Complaint at 27. Defendants wish this Court to

       believe that, in the last nine years, in a city rife with corruption and fraud, not a single

       meritorious claim under the FCO has been presented to the City. This proposition strains

       belief. It is much more likely that numerous meritorious complaints have been presented

       to the City, but due to the City Solicitor’s ‘sole discretion’—without procedural rights for

       the relators—they have elected neither to guard against or aggressively punish fraud ‘for



                                                    12
           Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 14 of 29




       whatever reason’, and done so in violation of all those relator’s procedural rights.


4.     Plaintiffs as qui tam relators have a historical and fundamental right to directly

       access the Courts on behalf of the government, which is essential to the operation

       of the false claims mechanism.

          The recognition of a fundamental right requires “two primary features”: (1) a right or

       liberty that is “objectively, deeply rooted in this Nation’s history and tradition”, and (2) “a

       careful description of the asserted fundamental liberty interest.” Washington v. Glucksberg,

       521 U.S. 702, 720–721 (1997).


4.1.   Qui tam relators are the essential foundation for the false claims mechanism to

       work, both historically and in modern times. Qui tam relators, and their ‘informer’

       forebear, have always been an important part of our government’s strategy to enforce laws

       and protect against fraud against the government, since well before the founding of our

       nation. The government empowered individuals to vindicate the government’s substantive

       rights without the intervention or interference of government officials, simply by taking

       their knowledge before the appropriate court. At the birth of our nation, this was not

       only a historic right (backed by centuries of English law) but also an essential one: Our

       government was simply incapable of pursuing all frauds against it. In our modern times, this

       has not changed. The primary changes to the qui tam mechanism are the increased size and

       capabilities of the government; the government had additional resources that allowed their

       fraud recoveries to be larger or more efficient, and a procedural mechanism was implemented

       in recognition of this change. Nonetheless, it was recognized that the government may not

       adequately do its duty ‘for whatever reason’ and that qui tam relators were an essential

       part of ensuring that the government pursues fraud aggressively.




                                                     13
               Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 15 of 29




4.2.   Judicial review of qui tam claims was an established right recognized and con-

       tinued through the founding of our nation. The “long tradition of qui tam actions in

       England and the American Colonies” dates back to at least the 13th century, when suits were

       brought by individuals both on their own and the Crown’s behalf. Stevens, 529 U.S. at 774.

       These lawsuits were “as prevelant in America as in England” both “immediately before and

       after the framing of the Constituion.’” Id. at 776. Common-law qui tam lawsuits were not

       permitted which were “dying out in England by that time[,]” but Colonies did pass “in-

       former statutes expressly authorizing qui tam suits.” Id. History is “conclusive [that] qui

       tam actions were ‘cases and controverses of the sort traditionally amenable to, and resolved

       by, the judicial process.” Id. at 777. While Stevens focuses on a qui tam relators’s standing

       under Article III of the Constitution, the same historical analysis establishes judicial review

       as a historic and fundamental component of the qui tam mechanism.

              Specifically, the Commonwealth (and Province) of Pennsylvania had many ‘informer’

       statutes both during the Colonial and post-Revolutionary periods.7 An informer would

       take his information before either a Justice of the Peace or Court of Common Pleas—

       depending on the value of the claim—and was entitled to a independent judicial hearing

       on the issue—which would result in the ultimate ‘bounty’. These informer statutes were

       indistinguishable from a qui tam suit.8 However, in these early informer proceedings, as in

       early FCA laws, no consideration was given for the government to intervene.

              The early American “Lincoln Law” of the Civil War was a mere update of the early

       American ‘informer’ rights, and carried with them the same right to bring the governments

       claims before an appropriate court, brought as a relator in the name of the United States.

       See Whistleblowers International, Whistleblowing History Overview (last visited Apr 24,

       7
           As early as 1683, informers were provided shares of everything from unpaid customs duties, adulterated
           liquors to a bounty for “swine [found] running at large.” See generally Pennsylvania Legislative Reference
           Bureau, Statutes at Large Vol. 1, (Index) p. 618 (2001) available at http://www.palrb.us/stlarge/
           index.php, direct download available at http://www.palrb.us/statutesatlarge/16001699/16821700/0/
           index/actindex.pdf).
       8
           The term qui tam had a specific meaning at that time, being short for: qui tam pro domino rege quam pro
           se ipso in hac parte sequitur, or ‘[he] who sues in this matter for the king as well as for himself’.



                                                              14
               Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 16 of 29




       2019) available at https://www.whistleblowersinternational.com/what-is-whistleblowing/history/

       Only during World War II—after the government eliminated the ‘bounty’—did qui tam law-

       suits fall off. Id. However, Congress, recognizing massive fraud against the United States,

       enacted the modern version of the False Claims Act, focusing on the need for qui tam

       relators and the rights they should have. Id.

              The history of qui tam suits demonstrates relators have always been entitled to the

       judicial process for their claims, save for two recent municipal implementations: New York

       City (2005), and Philadelphia (2010). New York City provides for submission to the City,

       which must either adopt the complaint or designate the relator unless specific criteria are

       met.9 However, New York City’s implementation is redundant to New York State’s False

       Claims Act, which does permit a relator to file a case directly on behalf of the State or local

       municipality, preserving the relator’s right to access the Courts.10 See N.Y.S. State Fin.

       Art. 13, §190 (2) (a). As a result, Philadelphia alone stands as the only jurisdiction in the

       country where a qui tam relator is denied access to the Courts for their claim, despite this

       being a long-recognized and historical right within the Pennsylvania, and a fundamental

       right existing since before the birth of our nation.


4.3.   The fundamental right is ‘The qui tam relator’s right to directly access the

       Courts on behalf of the government.’ This right would necessarily encapsulate the

       right to file their qui tam complaint with the appropriate Courts, and for the Court to

       judicially review their complaint/claims prior to any dismissal—including dismissal by the

       government. This is essential as the government may not ‘for whatever reason’ adequately

       protect the relator’s property interest (partial assignment of the damages claim) and the

       historical recognition that the government agents/officials may not be able or willing to

       9
           These criteria for rejection do include “failure to state a claim.” N.Y.C. Admin. Code §7–804 (b) (3).
       10
            While New York City’s implementation does unduly burden a relator’s fundamental right to judicial
            access and is unconstitutional, a relator retains his rights through an alternate and essentially equivalent
            implementation, and thus can avoid the ridiculous necessity of filing a due process claim in Federal Court.
            This is unlike Philadelphia, where Pennsylvania offers no state law alternative that Plaintiffs might pursue
            these claims—else you can be assured they would have.



                                                               15
             Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 17 of 29




     pursue all fraud—despite their fiduciary duty to do so—and the relator is a necessary means

     to ‘keep pressure’ on the government. This access for qui tam relators was not seen just

     as a historical right but an established right essential to the effective operation of the false

     claims mechanism, as it was recognized that the government may not always adequately

     work as it should, vindicating its rights on behalf of the people.

            The Supreme Court teaches in Washington that courts should be “reluctant to expand

     the concept of substantive due process [as] “extending constitutional protection to an as-

     serted right or liberty interest, [the Court] place[s] the matter outside the arena of public

     debate and legislative action,” so that due process liberty is not “subtly transformed into

     the policy preferences of the members of [the Supreme] Court.” Washington, 521 U.S. at 720

     (rejecting a right to assist suicide). However, there is no danger of ‘subtle transformation’

     here: this carefully described and narrowly tailored right is already universal in every juris-

     diction allowing qui tam lawsuits—except Philadelphia.11 Neither does recognition of this

     right chill any debate or legislative action, as other jurisdictions already inherently recognize

     this right.


5.   Defendants failed to provide even the basic necessary procedural protections

     for Plaintiffs’ rights, as shown by their continually moving goalposts and final

     rejection based upon an obviously incorrect interpretation of the law.

            To succeed in a procedural due process claim, a plaintiff must demonstrate that “(1) he

     was deprived of an individual interest that is encompassed within the Fourteenth Amend-

     ment’s protection of ‘life, liberty or property,’ and (2) the procedures available to him did

     not provide ‘due process of law’.” Hill v. Borough of Kutztown, 455 F.3d 225, 233–234 (3rd

     Cir. 2006).

     11
          Plaintiffs’ Counsel searched extensively for any and all state or municipal implementations of a false claims-
          style mechanism. Thirty-six states permit qui tam suits, either for general fraud or limited to Medicaid
          fraud. Not a single state denies a relator the right to file their action in Court. A similar review of
          municipal implementations—while in no way comprehensive—found only New York City and Philadelphia
          denying the relator’s right to file. However, Pittsburgh does have a false claims ordinance permits qui tam
          relators to file in court consistent with the federal FCA. See Allegheny County Code §485-2 et seq.



                                                              16
           Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 18 of 29




5.1.   Plaintiffs have shown their protected property interest in their partial assign-

       ment of damages and fundamental right to judicial review as qui tam relators.

       See Stevens, 529 U.S. at 771–778, See also supra discussion at # 3, 4.


5.2.   Even if informal proceedings were sufficient to to protect Plaintiffs’ rights, De-

       fendants failed to provide even the basic necessary protections. Defendants argue

       that they offered “informal procedures” which resulted in a “fully informed” and “careful

       and deliberate” decision. Def. Brf. at 18. Plaintiffs pleadings clearly show the opposite:

       The City Solicitor immediately denied Plaintiffs’ claims as a knee-jerk reaction in a six-

       minute telephone call without explanation, and have continually moved the goalposts each

       time Plaintiffs explained the errors in each of Defendants’ rationales. Am. Cmplt. at ¶45,

       passim. However even assuming, arguendo, that Defendants’ suggestion that ‘informal pro-

       cedures’ are sufficient here to protect the relator’s fundamental and historic rights, they fail

       to directly address even the most basic principles of due process: notice and a hearing. See

       Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985) (“the root requirement” of

       Due Process). In fact, the pleadings show that the Plaintiffs were never fairly heard, but

       instead that the City Solicitor made their decision early on in the process and—as their

       rationales were successively disproven—simply continued to seek a new pretext to support

       their original decision.

          An elementary and fundamental requirement of due process in any proceeding which

       is to be accorded finality is notice reasonably calculated, under all the circumstances, to

       apprise interested parties of the pendency of the action and afford them an opportunity to

       present their objections.


5.3.   Defendants failed to ‘fully informed’ Plaintiffs as demonstrated by their con-

       tinually moving goalposts. Notice must be “calculated, under all the circumstances, to

       apprise interested parties of the pendency of the action and afford them an opportunity to

       present their objections” Mullane, 339 U.S. at 314. Defendants claim that Plaintiffs were



                                                     17
               Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 19 of 29




       “fully informed” Def. Brf. at 18. Plaintiffs assume that Defendants meant to argue that

       Plaintiffs had were ‘fully informed’ and thus had adequate notice.12

              Defendant cite to Horowitz which—in contrast to their argument—teaches that Plaintiffs

       were required to be “fully informed” prior to the City Solicitor’s decision-making as a

       function of the notice requirement. Bd. of Curators of the Univ. of Mo. v. Horowitz, 435

       U.S. 78, 85, 80–82 (1978).13 However, Plaintiffs were misinformed prior to the meeting, as

       the issue of damages had never been raised. In fact, Plaintiffs had carefully and specifically

       identified the two issues with Defendants: writing them down, reading them back, accepting

       corrections, and then emailing to memorialize those issues. Neither issue was damages. At

       the start of the meeting, Defendants again rejected the claim, for reasons that were not

       based on damages. Damages became an issue when Defendants finally realized they had no

       remaining reason to deny Plaintiffs’ claims. Then—suddenly—damages became an issue,

       moving the goalposts again to find a new pretext for denial. These ‘moving goalposts’

       show that at no point were Plaintiffs ‘fully informed’ as Defendants suggest, but rather that

       Plaintiffs were never given the adequate notice required by due process.


5.4.   Defendants final denial is neither factually supported nor based upon a clearly

       erroneous interpretation of law, therefore could not be ‘careful and deliberate’.

       Plaintiffs further rely on Horowitz in claiming that Defendants’ final rejection letter, Am.

       Cmplt. at Ex B, was a “detailed, well-reasoned letter that shows the careful and deliber-

       ative fashion in which the City Solicitor considered and declined” Plaintiffs’ claims. Def.

       Brf. at 8. Notably, Defendants do not anywhere in their seven-plus page recital of the

       12
            This assumption is made graciously, as Defense Counsel’s actual—and erroneous—argument is that Plain-
            tiffs merely need to be fully informed ‘of the basis of [City Solicitor’s] decision’ on a post hoc basis.
       13
            In Horowitz, a first-year medical student failed to meet the minimum standards for her university, having
            difficulty academically, clinically, and in other areas. The University allowed her to advanced into her
            second-year “on a probation basis.” When the student’s performance failed to improve, she was notified
            that she would not graduate with her class and “absent radical improvement” she would be dismissed from
            school. The student was then offered the opportunity to be independently evaluated by seven physicians,
            then required to repeat the her final year before her ultimately dismissal from the program—after two
            years of consistent feedback and warnings. Horowitz, 435 U.S. at 80–82.




                                                              18
               Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 20 of 29




       “background” suggest that the Defendants’ conclusion was correct. Nor could they, as their

       rejection is inopposite both any legal standard and the facts provided. Not only are dam-

       ages not a required element of the False Claims Ordinance, but the City of Philadelphia

       was fraudulently deprived of at least $9 million dollars. Am. Cmplt. at ¶¶103–113.


5.5.   Local Agency Law may destroy Plaintiffs Procedural Due Process claim, if

       the City Solicitor is a local agency subject to judicial review de novo. Plaintiffs

       pled—in the alternative—for local agency review under Pennsylvania Local Agency Law.

       Assuming that the City Solicitor is a local agency under and Plaintiffs have a right to

       judicial review de novo under then Plaintiffs concede that they have not yet exhausted

       their procedural rights.14 2 Pa. C.S. §101, §752.


6.     Defendants have failed to identify any compelling government interest necessary

       to burden Plaintiffs’ historic and fundamental rights as qui tam relators.

              When burdening a fundamental right rooted in history and tradition, the government

       must show the proposed ordinance is constitutional under heightened scrutiny. See Lutz v.

       City of York, Pa., 899 F.2d 255, 268–70 (3rd Cir., 1990).


6.1.   Plaintiffs have shown their historical and fundamental right as relators to a

       judicial review of their qui tam claim. See Stevens, 529 U.S. at 771–778, See also

       supra discussion at # 4.


6.2.   Defendants fail to identify any compelling or important government interest

       to prohibit Plaintiffs from exercising their right to judicial access as qui tam

       relators. Plaintiffs acknowledge that this was an error in pleading; as Plaintiffs do argue in

       their pleadings that there is no ‘rational basis’ for the FCO’s ‘Do Nothing’ provision under

       14
            Plaintiffs note that Defendants have neatly side-stepped any discussion if the City Solicitor is a local
            agency and if an appeal is possible, but instead oppose judicial review de novo on procedural grounds.




                                                             19
               Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 21 of 29




       FCO §19-3603 (2) (b) (.2).15 However, Plaintiffs do not (and likely cannot) provide any

       ‘compelling’ or ‘important’ government interest that the ‘Do Nothing’ provision serves.


6.3.   Without any compelling/important government interest, Defendants have failed

       to affirmatively demonstrate that the ‘Do Nothing’ provision is constitutional.

       Under either heightened scrutiny, the government has identified no compelling or important

       interest that would allow the FCO’s ‘Do Nothing’ provision of the FCO to survive. As

       the burden rests on the Defendants to prove constitutionality under heightened pleading,

       Defendants have shown no reason to dismiss Plaintiffs’ claim. See Lutz, 899 F.2d at 268–70


7.     Defendants’ abuse of official power to protect powerful politically connected

       individuals from liability under the FCO is conscience-shocking behavior.

              While Defendants (over)zealously contest Plaintiffs’ allegations of corrupt behavior on

       the part of City officials, Defendants focus their arguments primarily on the propriety

       of Plaintiffs’ allegations. See ‘Information and Belief’ discussion at # 1.1 supra. Other

       than several formulaic recitations that Plaintiffs have failed to ”allege any outrageous or

       conscience-shocking conduct,” Defendants do not deny that the conduct as alleged would

       qualify, and instead want to wish away these allegations through a motion to strike. Def. Brf.

       at 14, 8–11. However, Plaintiffs have shown behavior that is “arbitrary, irrational, tainted

       by improper motive or so egregious that it shocks the conscience.” Nicholas v. Penn. State

       Univ., 227 F.3d 133, 139–140 (3rd Cir. 2000).




       15
            Defendants have identified the financial burdens that may consume resources as a basis for the ordinance.
            However, while this may provide a legitimate reason under rational basis, the mere consumption of a
            limited amount of resources is neither a compelling nor important government interest.



                                                              20
               Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 22 of 29




7.1.   Plaintiffs have shown their protected property interest in their partial assign-

       ment of damages and fundamental right to judicial review as qui tam relators.

       See Stevens, 529 U.S. at 771–778, See also supra discussion at # 3, 4.


7.2.   Plaintiffs have adequately pled facts showing an abuse of official power to cov-

       er-up corruption and fraud that implicates politically important individuals.

       These pleadings allege a quid pro quo relationship between Mayor James Kenney16 and

       Vincent Fenerty, a major political player in Philadelphia, who also happens to be a primary

       target of Plaintiffs’ false claims complaint. It also details relationships between the Mayor

       of Philadelphia and numerous politically-connected individuals in his retinue that either

       participated in or benefited from Conduent and the Parking Authority’s fraud, as well as

       provides a glimpse of the intricate interplay of relationships that exist in Philadelphia poli-

       tics that result in corruption, fraud, and self-dealing routinely being ignored or covered-up.

       Am. Cmplt. at 114–134.

              Plaintiffs further alleged abuses of official power by the City Solicitor by assigning a

       senior appointee within the office to handle the Plaintiffs’ complaint, with the expectation

       that it would be ‘killed’ so as to protect those powerful and politically important individuals

       who might be implicated or otherwise caught up in the fraud. This abuse of power is detailed

       thoroughly and chronologically showing how Plaintiffs were stonewalled and the goalposts

       were continually moved to ensure that Plaintiffs complaint would not be appropriately

       prosecuted, and those senior members of our city’s political royalty would be protected.


7.3.   Abuse of official power to cover-up the corruption and fraud of senior mem-

       bers of government necessarily ‘shocks the conscience.’ While what may ‘shock the

       conscience’ is an evolving area of the law, actions such as “corruption, self-dealing or bias

       against an ethnic group” would be included. Chainey v. Street, 523 F.3d 200, 220 (3rd Cir.

       2000). Similarly, as “the cover-up is worse than the crime”, it must also shock the con-

       16
            Defendants try to frame Mayor Kenney as a ‘non-party’ to the lawsuit despite his position as chief executive.



                                                                21
               Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 23 of 29




       science if an official takes action to protect individuals participating in corruption, fraud,

       or self-dealing, since they are tacitly approving-of and participating-in the same.



                                                  First Amendment Claim

8.     Defendants fail to provide any basis for dismissal of Plaintiffs’ First Amendment

       challenge to the FCO’s confidentiality provision.

              Defendants have offered little to support their request for dismissal of Plaintiffs’ First

       Amendment claims. Instead, Defendants’ motion suggests that Plaintiffs’ are claiming the

       FCO’s ‘seal’ provision under FCO §§19-3603 (6) (a)–(b) is unconstitutional; however this

       contention is unsupported by Plaintiffs’ pleadings.17 Instead, Plaintiffs plead that, under

       FCO §19-3603 (2) (c)(requiring confidentiality), Defendants are trying to unconstitutionally

       restrict the speech of Plaintiffs (and the public). Am. Cmplt. at 135-138, 189-201.


8.1.   Defendants conflate their right to file their claim under seal with a general right

       to restrict the speech of the public. Defendants suggest that the FCO confidentiality

       provision is somehow analogous to a short-term seal for investigatory purposes by the gov-

       ernment under ACLU v. Holder, 673 F.3d 245 (4th Cir. 2011). It is not: The government’s

       right to seal a claim exists only for their claim, and does not apply to some other cause

       of action (such as when they are a Defendant) that they assert is related. Further, any

       other justifications under under ACLU v. Holder (e.g. investigation, evaluation) also fails:

       Defendants have already rejected Plaintiffs’ claims, and therefore require no further secrecy.


8.2.   Defendants offer no relevant legal authority in support of their request for

       dismissal of Plaintiffs’ facial challenge. Perhaps due to Defendants’ confusion over

       the difference between ‘seal’ and ‘confidentiality’, they offer no relevant legal authority to

       support dismissal of their claims. However, this is a question of largely-settled law. A

       17
            Frankly, this contention by Defendants makes the entire section on this issue very difficult to understand, as
            it is necessary to try to separate Defendants’ arguments that they are permitted to file under seal—which
            is not in dispute—with their right to bind the public to confidentiality and thus restrict speech.



                                                                22
               Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 24 of 29




       law imposing confidentiality on the public for based upon their submitted complaints is

       impermissible, as the state must show a compelling interest that a narrowly-tailord speech

       restriction addresses. See Stilp v. Contino, 613 F.3d 405 (3rd Cir., 2010) (rejecting restraint

       on speech based on need for confidentiality of state ethics proceedings). Defendants have

       failed to show any government interest, much less a compelling one, that would satisfy their

       motion to dismiss.


8.3.   Plaintiffs similarly fail to provide authority to support dismissal of Plaintiffs’ ‘as

       applied’ challenge. Defendants suffer from the same lack of legal authority necessary to

       dismiss Plaintiffs’ facial challenge to the FCO confidentiality provision, and Plaintiffs will

       not repeat those arguments here. However, Defendants try to make three arguments related

       to Plaintiffs’ as-applied challenge, though none can salvage Defendants’ flawed motion.

              First, Defendants claim their email constituted merely a “legal position” under Tees-

       dale v. City of Chicago, 690 F.3d 829, 832-833 (7th Cir. 2012). Def. Brf. at 20. This is

       fundamentally incorrect. In Teesdale, the ‘legal position’ was from a brief to the Court,

       and contained the attorney’s legal argument supporting their position. See Teesdale, 690

       F.3d at 832-833. Here, the attorney was making speech-restricting demands of opposing

       counsel upon authority of his clients. Am. Cmplt. at ¶¶135–136, Def. Brf. at 20–21.

              Second, the email was “limited on its face.” Def. Brf. at 20. However, this is quickly

       disproven by the pleadings, as the quoted email offers no such limitation: “That would

       obviously include the discussions you had with the City Solicitor’s office that you purport

       to quote in your complaint.” Am. Cmplt. at ¶135. Clearly, Defense Counsel intended to

       confidentially bind “all information” and is now merely trying to revise his mistake.

              Third, and unclearly, Defense Counsel is either arguing that by submitting a FCO com-

       plaint, Plaintiffs were somehow agreeing to the Defendants’ restriction of their speech forever

       due to their submission of a complaint under the FCO,18 or perhaps that the Defendant’s

       18
            Defendants cite to cases requiring compliance with the false claims statutory provisions. Def. Brf. at 20.
            See, e.g., U.S. ex rel. Surdovel v. Digirad Imaging Solutions, 2013 WL 6178987 (E.D. Pa. Nov. 25, 2013)



                                                              23
               Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 25 of 29




       restriction of their speech was somehow too short of time (“less than three weeks”) to be an

       infringement. Def. Brf. at 20–21. However, neither contention is constitutionally sufficient

       to burden Plaintiffs’ right to free speech.


8.4.   Defendants are well aware that Plaintiffs did not voluntarily choose to restrict

       their own speech, but only did so under risk of penalty. Defendants suggest that

       Plaintiffs “entirely voluntarily” chose to restrict their own speech despite the Defendants

       coercive threat of penalty—due to the use of the word “elected.” Id at 21.19 This is fallacious.



                                                      State Law Claims

9.     Plaintiffs’ amended claims for Judicial Review De Novo were timely-filed and

       this Court may and should exercise supplemental jurisdiction.

9.1.   Defendants’ claim that this Court is jurisdictionally prohibited from hearing Lo-

       cal Agency Review is not based in law. While Defendants’ make a spurious argument

       that Pennsylvania may somehow exclude federal courts from hearing cases by declaring a

       state court’s “exclusive” jurisdiction, this supposition does not comport with the operation

       of federal courts, nor any jurisprudence going back at least as far as 1871.20 In fact, the

       Supreme Court has specifically held that federal courts were permitted to exercise supple-

       mental jurisdiction over local agency review where the Court’s original jurisidiction is based

       in a federal question. See City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156 (1997).

       Defendants contention that this Court lacks jurisdiction is simply wrong.


            (dismissing a relator’s suit for failing to serve a complaint on the government), U.S. ex rel. Tex. Portland
            Cement Co. v. McCord, 233 U.S. 157 (1913) (prematurely filing suit before permitted then failing to timely
            file suit within six month deadline and seeking to relate second suit to first). Defendants again conflate
            their rights to seal under the FCO with their rights to restrict public speech.
       19
            Defendants’ quote from R.C. Maxwell is inapt. While the tenant claimed coercion, the landlord denied
            state-coercive action but “entirely voluntarily” removed billboards from their property to maintain good
            relations with the borough. R.C. Maxwell Co. v. Borough of New Hope, 735 F.2d 85, 89 (3rd Cir. 1984).
       20
            “The judicial power of the United States extends by the Constitution to controversies . . . arising under
            the Constitution, treaties, and laws of the United States, and the manner and conditions upon which that
            power shall be exercised . . . are mere matters of legislative discretion.” Railway Co. v. Whitton Adm’r, 80
            U.S. 270, 288–289 (1871).



                                                               24
               Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 26 of 29




9.2.   Plaintiffs’ timely filed this action prior to the expiration of their right of appeal,

       and their amended pleading relates back to the original filing. This suit was

       initiated on February 21st, 2019, and Defendants admit that Plaintiffs had until at least

       March 11th, 2019 to timely file their appeal. Def. Brf. at 22. Under the Fed. R. Civ.

       P. 15 (c) (1) (B), “An amendment to a pleading relates back to the date of the original

       pleading when . . . the amendment asserts a claim or defense that arose out of the conduct,

       transaction, or occurrence set out—or attempted to be set out—in the original pleading[.]”

       Here, the Plaintiffs have clearly shown the conduct that their claims arose from, all of which

       exhibit the same essential nucleus of the Plaintiffs’ proposed Complaint and the Defendants

       conduct in rejecting it, therefore their claims properly relate back to the original filing date.


9.3.   In the alternative, Defendants still have not properly noticed Plaintiffs of their

       adjudication. Defendants are required to serve their adjudication through “personal ser-

       vice” or “by mail.” 2 Pa. C.S. §555. Plaintiffs’ Counsel was emailed on February 8th by

       Diana Cortes, however neither Plaintiffs nor their Counsel was ever served with this letter

       either personally or by mail. Email is not an enumerated method of service, nor is it an

       accepted form of ‘personal service’ within the state. Therefore, Plaintiffs are not ‘out of

       time,’ as the Defense suggests, but rather the clock has not yet started.21


9.4.   The exercise of supplemental jurisdiction is appropriate for Plaintiffs’ pendant

       claim for Local Agency Review. Supplemental jurisdiction is appropriate for claims

       “that are so related . . . that they form part of the same case or controversy” and where the

       exercise of that jurisdiction “best serves the principles of economy, convenience, fairness,

       and comity which underlie the pendent jurisdiction doctrine.” 28 U.S.C. §1367, See generally

       City of Chicago, 522 U.S. 156. As the subject matter of this suit contains the adjudication

       21
            Defendants’ authority supports this contention. That court held that the date of service starts the clock
            under 42 Pa. C.S. §5571 (b) and “[i]n accordance with 42 Pa. C.S. §5572, the date of entry of the decision
            is ‘the date of service of a government unit which shall be the date of mailing if service is by mail.’” Berger
            & Montague v. Phila. Historical Comm’n, 898 A.2d 1, 4 (Pa. Commw. Ct. 2006).




                                                                 25
              Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 27 of 29




      Plaintiffs seek to review, it would be appropriate for this Court to exercise supplemental

      jurisdiction and offer the necessary judicial review, so that Plaintiffs are not required to

      initiate a concurrent matter in State Court.



                                               City Solicitor as Defendant

10.   The City Solicitor is an essential Defendant as the designated FCO authority

      and can not be dismissed from this suit for injunctive and declaratory relief.

             Plaintiffs are seeking to declaratory and injunctive relief specifically against the Marcel

      Pratt in his official capacity. Any injunction issued in this matter will be against the City

      Solicitor and require specific performance on his part, as the designated FCO authority.22

      See FCO §19–3603 (2)



                                                        Concessions

11.   Plaintiffs concede Counts # 6–7 for Breach of Contract and Unjust Enrichment.

             While Plaintiffs believe they have a good faith argument on both claims, despite the

      weight of authority, several factors weigh against their continued prosecution, including

      and primarily the recognition that both claims tend to result in monetary damages, which

      Plaintiffs are not seeking in this case. As a result, Plaintiffs consent to dismissal with

      prejudice, so that this Court can concentrate focus on the constitutional issues raised.




      22
           Defendants search for any authority to remove Mr. Pratt from the suit, finding Burton v. City of Phila.,
           121 F.Supp.2d 810 (E.D. Pa. 2000). However, unlike here, Burton was a suit for monetary damages to
           paid from City coffers and did not seek equitable relief, which is the reason an official capacity lawsuit
           was “redundant.” See id , See also Kentucky v. Graham, 473 U.S. 159, 169 fn. 14 (1985) (”There is no
           longer a need to bring official-capacity actions against local government officials, for under Monell, local
           government units can be sued directly for damages”).



                                                              26
Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 28 of 29
Case 2:19-cv-00735-MSG Document 15 Filed 04/24/19 Page 29 of 29
